Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 [KPMG logo] KPMG LLP Suite 900, Morgan Keegan Tower Fifty North Front Street Memphis, TN 38103 Consent of Independent Registered Public Accounting Firm The Board of Directors First Horizon National Corporation: We consent to the use of our reports dated February 27, 2008, with respect to (i) the consolidated statements of condition of First Horizon National Corporation as of December 31, 2007 and 2006, and the related consolidated statements of income, shareholders equity, and cash flows for each of the years in the three-year period ended December 31, 2007 and (ii) the effectiveness of internal control over financial reporting as of December 31, 2007, incorporated herein by reference. /s/ KPMG LLP Memphis, Tennessee January 7, 2009 KPMG LLP, a U.S. limited liability partnership, is the U.S. member firm of KPMG International, a Swiss cooperative.
